Exhibit 10.2

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into and effective as of
June 16, 2013, by and between Twin Cities Power Holdings, L.L.C., a Minnesota
Limited Liability Company, with its principal place of business at 16233 Kenyon
Avenue, Suite 210, Lakeville, Minnesota, 55044 (the “COMPANY”) and Wiley H.
Sharp, III, an individual with his principal residence at 4979 Devonshire
Circle, Shorewood, Minnesota 55331 (the “EMPLOYEE”). The COMPANY and EMPLOYEE
are jointly referred to as PARTIES (“PARTIES”).

 

A.The PARTIES wish to provide for the employment of the EMPLOYEE by the COMPANY;

 

B.The EMPLOYEE wishes to receive compensation from the COMPANY for the
EMPLOYEE’s services, and the COMPANY wants reasonable protection for its
confidential business and technical information that has been acquired and is
being developed by the COMPANY at substantial expense.

 

1.Employment. Subject to all of the terms and conditions of this Agreement, the
COMPANY agrees to employ the EMPLOYEE as Vice President of Finance and Chief
Financial Officer in the business of the COMPANY and the EMPLOYEE accepts such
employment.

 

2.Duties.

 

(a) The EMPLOYEE will devote substantially all of his business hours to, and,
during such time, make the best use of his energy, knowledge and training in
advancing the COMPANY’s interests. The EMPLOYEE will diligently and
conscientiously perform the duties of the EMPLOYEE’s position within the general
guidelines to be determined by the COMPANY’s President. While the EMPLOYEE is
employed by the COMPANY, the EMPLOYEE will keep the COMPANY informed of any
other business activities or outside employment and will promptly stop any
activity or employment that might conflict with the COMPANY’s interests or
adversely affect the performance of the EMPLOYEE’s duties for the COMPANY.

 

(b) Notwithstanding the above, the EMPLOYEE shall be permitted, to the extent
such activities do not substantially interfere with his performance of his
duties and responsibilities to (i) manage his personal, financial and legal
affairs, (ii) serve on civic or charitable boards or committees, (iii) serve on
boards of other companies of organization that do not compete with the COMPANY
or its subsidiaries in any shape or form, and the EMPLOYEE shall be entitled to
receive and retain all remuneration received by him from the items listed in
clauses (i) through (iii) of this paragraph.

 

1

 

 

 

3.Term. The term of this Agreement shall commence on the date first written
above and continue unless terminated in accordance with Section 5 below.

 

4.Compensation.

 

(a) Salary. The COMPANY agrees to pay the EMPLOYEE a monthly salary of
$14,000.00 (the “Monthly Salary”), in equal semi-monthly installments, and in
arrears, in accordance with the standard payroll practices of the COMPANY.
Within 30 days of the anniversary date of this Agreement and within 30 days of
every anniversary thereafter, during the term of this Agreement, the Base Salary
will be reviewed by the COMPANY considering both the EMPLOYEE’s performance and
the performance of the COMPANY during the preceding calendar year. If the
EMPLOYEE’s Base Salary is adjusted by the COMPANY, such adjusted Base Salary
shall then constitute the Base Salary for all purposes under this Agreement.

 

(b) Benefits and Vacation. The EMPLOYEE will be entitled to participate in all
benefit plans adopted by the COMPANY to the extent that the terms of such
benefit plans permit the EMPLOYEE to participate. The EMPLOYEE will be entitled
to twenty (20) days per year of personal time off (“PTO”) and all legal holidays
observed by the COMPANY, in each case, in accordance with the COMPANY’s policies
as in effect from time-to-time. In the event EMPLOYEE does not use all PTO for a
given fiscal year, up to five days of unused PTO may be carried over to the next
fiscal year.

 

(c) Bonus. The EMPLOYEE shall be entitled to a discretionary bonus as long as
the COMPANY has sufficient profits to support management bonuses as determined
and approved by the Board of Governors.

 

(d) Expenses. The EMPLOYEE shall be reimbursed monthly by the COMPANY for
reasonable expenses which are incurred, documented and accounted for in
accordance with the COMPANY’s policies for the same.

 

(e) Severance. In the event the EMPLOYEE is terminated by the COMPANY without
cause, or as a result of death or disability, the EMPLOYEE shall be entitled to
payment of three (3) month’s salary and benefits as in effect on the date of
such termination payable in accordance with the normal payroll practice of the
Company.

 

5.Termination. Subject to the respective continuing obligations of the COMPANY
and the EMPLOYEE under Sections 6 and 7 below:

 

(a) Employment At-Will. Nothing in this Agreement is intended to establish any
minimum period of the EMPLOYEE’s continuing employment, and such employment
continues to be on an “at-will” basis. The EMPLOYEE acknowledges that his
employment with COMPANY is terminable at-will at any time by either party.

 

(b) Termination for Cause. The COMPANY may terminate this Agreement upon written
notice to the EMPLOYEE for cause, which will include (i) dishonesty, fraud,
material and deliberate injury or attempted injury, in each case related to the
COMPANY or its business, (ii) any unlawful or criminal activity of a serious
nature, (iii) any willful breach of duty or habitual neglect of duty or (iv) any
breach of Sections 6 or 7 of this Agreement.

 

2

 

 

 

(c) Termination for Death or Disability. This Agreement will terminate upon the
EMPLOYEE’s death or “permanent disability.” For purposes of this Agreement the
term “permanent disability” means the occurrence of an event which constitutes
permanent and total disability within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986.

 

6.Confidential Information.

 

(a) Prohibition on Use of Confidential Information. The EMPLOYEE agrees not to
directly or indirectly disclose or use at any time, either during or subsequent
to his employment by the COMPANY and any of its subsidiaries or affiliates
(which obligation will survive indefinitely), any code, software, technology,
trade secrets, know-how, or other information, knowledge, or data possessed,
used or licensed by the COMPANY or to which the EMPLOYEE gains access in
connection with his employment and which the COMPANY deems confidential,
proprietary or protected under grant of license or which the EMPLOYEE has reason
to believe is confidential, proprietary or protected under grant of license,
except as such disclosure or use may be required in connection with his work for
the COMPANY or unless the EMPLOYEE first secures the written consent of the
COMPANY. Upon termination of his employment, the EMPLOYEE will promptly return
to the COMPANY all originals and all copies of all property and assets of the
COMPANY created or obtained by the EMPLOYEE as a result of or in the course of
or in connection with his employment with the COMPANY which are in the
EMPLOYEE’s possession or control, whether confidential or not, including, but
not limited to, computer files, software programs, computer equipment,
correspondence, notes, memoranda, notebooks, drawings, customer lists, or other
documents delivered to the EMPLOYEE concerning any idea, product, apparatus,
invention or process manufactured, used, developed, investigated, or marketed by
the COMPANY during the period of his employment.

 

(b) Third-Party Information. The EMPLOYEE understands and acknowledges that the
COMPANY has a policy prohibiting the receipt by the COMPANY of any confidential
information in breach of the EMPLOYEE’s obligations to third parties and does
not desire to receive any confidential information under such circumstances.
Accordingly, the EMPLOYEE will not disclose to the COMPANY or use in the
performance of any duties for the COMPANY any confidential information in breach
of an obligation to any third party. The EMPLOYEE represents that he has
provided the COMPANY with a copy of any agreement by which the EMPLOYEE is bound
that restrict the EMPLOYEE’s use of any third party’s confidential information
and all such agreements are set forth on Exhibit “A” which is incorporated
herein.

 

(c) Survival. The obligations of this Section 6 shall survive the termination of
this Agreement.

 

 

 

3

 

 

 

7.Twin Cities Companies Code of Conduct and Compliance Program.

 

(a) Code of Conduct. The EMPLOYEE agrees to be bound by and comply with the Twin
Cities Companies’ Code of Conduct and Compliance Program, as it may be amended
from time to time. The EMPLOYEE acknowledges and agrees that it is his
responsibility to know the terms of the program as in force from time to time
and where the EMPLOYEE has any doubts to check with the Companies’ Compliance
Officer and to conduct his duties in conformity with the Officer’s directives.

 

(b) Survival. The obligations of this Section 7 shall survive the termination of
this Agreement.

 

8.Miscellaneous.

 

(a) Conflicts of Interest. The EMPLOYEE agrees that he will not, directly or
indirectly, transact business with the COMPANY personally, or as an agent,
owner, partner or shareholder of any other entity; provided, however, that any
such transaction maybe entered into if approved by the Board of the COMPANY.

 

(b) No Adequate Remedy. The EMPLOYEE understands that if the EMPLOYEE fails to
fulfill the EMPLOYEE’s obligations under this Agreement the damages to the
COMPANY would be very difficult to determine. Therefore, in addition to any
other rights or remedies available to the COMPANY at law, in equity, or by
statute, the EMPLOYEE hereby consents to the specific enforcement of this
Agreement by the COMPANY through an injunction or restraining order issued by an
appropriate court.

 

(c) Successors and Assigns. This Agreement is binding on and inures to the
benefit of the COMPANY’s successors and assigns, (all of which are included in
the term the “COMPANY” as it is used in this Agreement); provided, however, that
the COMPANY may assign this Agreement only in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business.

 

(d) Modification. This Agreement may be modified or amended only by a written
statement signed by both the COMPANY and the EMPLOYEE.

 

(e) Governing Law. The laws of the State of Minnesota will govern the validity,
construction and performance of this Agreement. Any legal proceeding related to
this Agreement will be brought in an appropriate Minnesota court, and both the
COMPANY and the EMPLOYEE hereby consent to the exclusive jurisdiction of that
court for this purpose.

 

(f) Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

 

4

 

 

 

(g) Waivers. No failure or delay by either the COMPANY or the EMPLOYEE in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement. Nor will any single or partial exercise by either the COMPANY or
the EMPLOYEE of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.

 

(h) Captions. The headings in this Agreement are for convenience only and do not
affect this Agreement’s interpretation.

 

(i) Entire Agreement. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings and understandings between the PARTIES
concerning the matters in this Agreement, including without limitation any
policy or personnel manuals of the COMPANY.

 

(j) Notices. All notices and other communications required or permitted under
this Agreement will be in writing and will be hand delivered or sent by
registered or certified first class mail, postage prepaid, and will be effective
upon delivery if hand delivered, or three (3) days after mailing if mailed to
the address stated at the beginning of this Agreement. These addresses may be
changed at any time by like notice.

 

(k) Counterparts and Copies. This Agreement may be executed in counterparts,
each of which will be deemed an original, and all of which, taken together,
shall constitute one instrument. Physical or electronic copies of this Agreement
will be as valid for all purposes as original versions.

 

 

 

The COMPANY and the EMPLOYEE have duly executed this Agreement as of the date
first written above.

 

 



TWIN CITIES POWER HOLDINGS, L.L.C.

 

/s/ Timothy S. Krieger

By: Timothy S. Krieger

Its: President/CEO

 

EMPLOYEE

 

/s/ Wiley H. Sharp, III

By: Wiley H. Sharp, III



5

 

 




EXHIBIT “A”

TO

EMPLOYMENT AGREEMENT

 

None

 

  EMPLOYEE:       /s/ Wiley H. Sharp, III       Wiley H. Sharp, III

 

